Title: Cotton Tufts to Abigail Adams, 25 July 1798
From: Tufts, Cotton
To: Adams, Abigail


          
            Weymouth July. 25. 1798
          
          In Consequence of its being a rainy Day and confind at Home I have an opportunity of acknowledging the Receipt of Yours of the 29th. Ulto. & the 8th. Inst. about the 8th. or 10th. Instant I wrote to the President and to you also—
          
          I have now compleated the Business assigned me respecting the new Building, and such Repairs to the Dwelling House as appeared to be necessary have also been made and on the Barn on the Farm bought of Mr Cranch. All the Accounts for the new Building are not as yet collected, but to close the whole apprehend that 3 or 400 Dollars more will be wanted
          That the Roof of the new Building was not carried the whole Length of the old, Reasons satisfactory I presume will be given— The Presidents Idea that it is upon too small a Scale may be just and I am sure frees my Mind from some Degree of Anxiety, But when he returns, views it and contemplates the Difficulty of making Additions to an old Building so as to comprize all that might be wishd for I feel well satisfied that He will admit that it does in some Degree embrace what was wanted— I have gone through the Business under some Embarrasments from the Season, Difficulty of procuring Materials to Advantage &C but more especially from my infirm State of Health, which nevertheless has not prevented me from being frequently on the Spot, this having been indispensably necessary not only on Account of the Building but the general Concerns of Your Farms &C In Addition to this We have had more Sickness in this Place for 3 or 4 Months past than usual, all which I have attended to with much bodily Weakness and cannot now ride more than 6 or 8 Miles with great Fatigue and am all day busy in doing that which I could heretofore have done in half a Day— You have desired me to take the Charge of Mr J. Q. Adams Affairs in Boston, I doubt whether my Health and advancing Age could render it adviseable for him to commit them to me or for me to undertake the Charge of them; I am however willing if Health permits to proceed so far as to see the Doctor and if He is disposed to transfer his Power to me and deliver up his Trust, to take the Business into my Hands till some other Person may be appointed, if his Power is not transferrable, I do not see of what Use I can be as I shall have no proper Authority to act—
          In a former Letter I express’d a Wish that You would enquire of Mr. Goodrich relative to Mr. Turell Tufts’s Character, I wish You also to enquire of Mr. Paine Senator from Vermont who I understand is well acquainted with him— Mr. T. T. has made me a visit & spent several Days with me, I find Him to be an intelligent Person who converses well upon Religion Politics and Government, has been studious and well acquainted with Trade & Business in general and has his Mind well stord with Knowledge, I am not enough

acquainted with his Life to decide upon his Moral Character he having lived in Vermont & Connecticut for many Years past during which Time I have known but little concerning him nor have seen him till lately but have never heard of any thing impeaching it— He is a single Man and solicitous to be in Business—
          If his being reducd in his Interest is not an insuperable Bar to his being a Candidate for office, I should advise him to come forward with necessary Recommendations— I do not wish or desire that He might be appointed to any office upon my Recommendations alone or contrary to the Rules adopted by the President or upon other Grounds than he might be, were the Application from any Respectable Quarter— I have only to request You to inform me whether there is any opening and if so whether there is any Probability of his succeeding under the Circumstances I have mentiond should He come on to Philadelphia and produce sufficient Testimonials of his Ability & Integrity. When I wrote to the President on the Subject I mentiond his having been unfortunate in Trade and in speculating in Georgia Lands, with respect to the Latter Mr. T. T. tells me that he was never concernd in them other than by taking a Scrip from a Person who owed him 2000 Dollr. as a collateral Security for the Payment of the Debt, which indeed involvd him in considerable Trouble and has lost the whole—
          President Willard has lain dangerously ill for a Number of Days past with the Strangury and I fear from the last Account I received that He will not recover—
          As I hope to see You here shortly, many Things which I should wish to say must be referd to that Time— I beg you to remember us to the President And Am with Affectionate Regards / Your H Servt
          
            Cotton Tufts
          
        